Title: To Thomas Jefferson from David Ross, 5 May 1781
From: Ross, David
To: Jefferson, Thomas



Sir
Point Fork 5th. May 1781

I Did my self the pleasure of writing to you yesterday by Colo. Davies advising you of the flattering prospect we have at the Lead mines of a plentyfull supply of that article in a very short time.
Mr. Maury has just now call’d upon me and am sorry to learn the fate of his vessell. It would appear from Mr. Phillips’s letters and conduct in other respects that he is somewhat intoxecated with the Booty he’s got and the small oposition he met with. Perhaps on reflection he will see the particular circumstances of this vessell in a diferent point of view. Mr. Maury is very anxious to apply himself, if he can be indulged with a Flag.
I am persuaded your Excellency feels very sensably for our Prisioners at Charlestown and the embarassments thrown in your way of relieving them is most vexatious.
Mr. Maury mentions his going to Charlestown with a Flag in order to have this matter put upon a proper footing. I am of opinion the matter must be finally adjusted at NYk with Sir H. Clinton. At the same time I think it had better originate at Charlestown where the Commandant is in some measure engaged to the Traders who have credited our Prisoners in expectation of being paid by remittances in Tobacco. Now if a Pilot Boat could be sent to Charlestown and the Agent fully authorized to proceed from  thence to NYk in order to have the matter fully settled we should then be upon a certainty and either have it in our power to send regular supplys to our Prisoners or know that they could not be supply’d in that way at all. So far as it would fall within my province to employ Mr. Maury I should think him unexceptionable and that his missfortunes entitle him to Countenance.
I Expect some Goods from So. Quay also a quantity of Blankets and Canvass from Maryland. So soon as I take proper measures for the reception of them I shall wait upon you at Richmond. I am with the greatest respect Your most obedient Servant,

David Ross

